                                 UNITED STATES DISTRICT COURT
                                             for the
                              EASTERN DISTRICT OF NORTH CAROLINA

 U.S.A. vs. Tavaris Pittman                                                   Docket No. 5:13-CR-172-1 BO

                                 Petition for Action on Supervised Release

 COMES NOW Scott Plaster, U.S. Probation Officer of the court, presenting a petition for modification of
 the Judgment and Commitment Order of Tavaris Pittman, who, upon an earlier plea of guilty to Felon in
 Possession of a Firearm, was sentenced by the Honorable Jam es C. Fox, Senior United States District Judge,
 on January 8, 2014, to the custody of the Bureau of Prisons for a term of 46 months. It was further ordered
 that upon release from imprisonment the defendant be placed on supervised release for a period of 36
 months. This case was reassigned to Chief U.S. District Judge Terrence W. Boyle on March 6, 2018.

     Tavaris Pittman was released from custody on October 14, 2016, at which time the term of supervised
 release commenced.

     On March 7, 2018, a Petition for Action on Supervised Release was submitted to the court which
 advised of the defendant being charged with the offenses of Driving While License Revoked and Open
 Container/Consume Alcohol in Passenger Area in Martin County, North Carolina and Driving While
 License Revoked in Edgecot,n.be County, North Carolina. The conditions of supervised release were
 modified to include location monitoring with a curfew for 30 days. The defendant was also referred for a
 substance abuse assessment.

     A DROPS Sanction Report was forwarded to the court on March 21, 2018, notifying the court that the
 defendant had tested positive for cocaine on March 10, 2018, and a two-day period of confinement was
 imposed.

     On April 17, 2018, a DROPS Sanction Report was presented to the court, advising the court that the
 defendant had tested positive for cocaine on March 22, 2018, and a five-day period of intermittent
 confinement was imposed.

     A Violation Report was also submitted to the court on April 17, 2018, advising the court that the
 defendant had been charged with Driving While License Revoked in Nash County, North Carolina.

  RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
  FOLLOWS: On January 3, 2019, the defendant submitted to urinalysis testing as part of the Surprise
  Urinalysis Program which tested positive for the presence of cocaine. The defendant was questioned on
  January 18, 2019, and he admitted using cocaine over the New Year's holiday. He also signed an Admission
  of Drug Use form. The defendant failed to comply with the urinalysis testing program and treatment since
  August 2018, and he was warned that his failure to participate in the future will likely result in a return to
  court for revocation proceedings. He has also failed to appear in state court on the aforementioned driving
  offenses, and he has failed to comply with instructions of the probation officer to resolve the outstanding
  warrants and address the matters pending in state court. Rather than return to court now, it is recommended
  the defendant be placed on a curfew for a period not to exceed 60 days as directed by the probation officer
· in an effort to restrict the defendant's movements until he can comply with the conditions of supervised
  release. The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.
Tavaris Pittman
Docket No. 5:13-CR-172-1 BO
Petition For Action
Page2


PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       60 consecutive days. The defendant is restricted to their residence during the curfew hours. The
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Jeffrey L. Keller                                 Isl Scott Plaster
Jeffrey L. Keller                                     Scott Plaster
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      310 New Bern Avenue, Room 610
                                                      Raleigh, NC 27601-1441
                                                      Phone: 919-861-8808
                                                      Executed On: January 23, 2019

                                       ORDER OF THE COURT

Considered and ordered this ~            day of   \f:~                    , 2019, and ordered filed and
made a part of the records in the above case.


~~r~
rrrenceuoyie
Chief United States District Judge
